Citation Nr: 1011752	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-14 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from July 1952 to July 
1954; he had additional service in the Army Reserve.

In December 1985 rating decisions, the RO denied and 
confirmed its previous denial of service connection for 
bilateral hearing loss.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision in which the 
RO reopened and denied a claim for service connection for 
bilateral hearing loss and denied a claim for service 
connection for tinnitus.  The Veteran perfected appeals to 
both denials.

Although the RO reopened the Veteran's claim in the September 
2006 rating decision, on appeal, it confirmed the earlier 
denial of service connection for bilateral hearing loss.  As 
such, the Board finds that the Veteran is seeking service 
connection for the same disability (bilateral hearing loss) 
as that for which service connection was denied in December 
1985.  Thus, new and material evidence is required to reopen 
the previously-denied claim for service connection for 
bilateral hearing loss.  As the Board must first decide 
whether new and material evidence has been received to reopen 
the Veteran's claim for service connection before it can 
address this matter on the merits, the Board has 
characterized the issues on appeal as to this matter as 
encompassing the first two issues listed on the title page.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 
see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In January 2010, the Veteran and his spouse testified during 
a Travel Board hearing before the undersigned Veterans Law 
Judge; a copy of the transcript is in the record.
 
Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed December 1985 rating decision, the RO 
confirmed an earlier denial of the Veteran's claim for 
entitlement to service connection for bilateral hearing loss.  

2.  Some of the evidence received since the December 1985 
rating decision is neither cumulative nor redundant of other 
evidence of record and raises a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
bilateral hearing loss.

3.  While in service, the Veteran likely had significant 
noise exposure while serving as a wireman with field 
artillery in the Army during the Korean War.

4.  The Veteran currently has hearing loss in each ear to an 
extent recognized as a disability for VA purposes, and the 
overall record tends to support a finding that the Veteran's 
current bilateral hearing loss is related to service.  

5.  The Veteran currently has tinnitus, and the overall 
record tends to support a finding that it is related to 
service.




CONCLUSIONS OF LAW

1.  The December 1985 rating action, confirming denial of 
service connection for bilateral hearing loss, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.1103 (2009).  

2.  As evidence received since the December 1985 rating 
decision, confirming denial of service connection for 
bilateral hearing loss, is new and material, the criteria for 
reopening the claim for service connection for bilateral 
hearing loss, are met.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).

3.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for bilateral hearing 
loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2009).  

4.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Given the Board's favorable disposition of the Veteran's 
petition to reopen a previously-denied claim for service 
connection for bilateral hearing loss and the claims for 
service connection for bilateral hearing loss and for 
tinnitus, the Board finds that all notification and 
development actions needed to fairly adjudicate the appeal 
have been accomplished.

II. Petition to Reopen

In two rating decisions issued in December 1985, service 
connection was denied for bilateral hearing loss, noting that 
service treatment records to support a finding of hearing 
loss in service were not available and there was no evidence 
of continuity of claimed hearing loss.  These rating 
decisions are final as to the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.1103. 

Here, the Veteran petitioned to reopen the previously denied 
claim for service connection for bilateral hearing loss in 
January 2006.

Regarding petitions to reopen filed after August 29, 2001, 
38 C.F.R. § 3.156(a) defined new and material evidence as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denials were issued in December 
1985.  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Thus, for evidence in this case to be considered new and 
material, the Veteran must submit evidence showing that his 
diagnosed hearing loss disability can be linked to active 
duty.

Here, the post-service VA treatment records show that he was 
diagnosed with bilateral hearing loss during a VA examination 
in November 1984.  However, the November 1984 VA examiner did 
not provide an etiological opinion.  As a result, service 
connection for bilateral hearing loss, in the absence of 
service treatment records showing such disability in service 
and chronicity following service, was denied.  As the new 
evidence now includes lay statements, reflecting that the 
Veteran did not have problems with his hearing prior to 
service, but did have hearing problems when he returned from 
active duty and an October 2006 private opinion linking such 
hearing loss to service, the Board finds this evidence 
provides a reasonable possibility of substantiating the claim 
as it bears directly and substantially upon the specific 
matter under consideration and must be considered in order to 
decide the merits of the claim.  Accordingly, the Board 
concludes that the criteria for reopening the service 
connection claim for bilateral hearing loss are met.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III. Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Where, as here, the 
claimant's service treatment records have been destroyed or 
lost, the Board has a heightened duty to explain its findings 
and conclusions and to consider the benefit of the doubt.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Also, in 
Washington v. Nicholson, 19 Vet. App. 362 (2005), the United 
States Court of Appeals for Veterans Claims (Court) stressed 
"The Board cannot make findings based on the absence of 
evidence in the appellant's [service morning reports (SMRs)] 
when it does not have the benefit of reviewing such records 
in their entirety."  Washington, 19 Vet. App. at 370.

Resolving all doubt in the Veteran's favor and in light of 
the law above, the Board finds that service connection for 
bilateral hearing loss and tinnitus is warranted.  

During his hearing testimony and in various statements, the 
Veteran asserted that his current bilateral hearing loss and 
tinnitus are the result of noise exposure while serving as a 
lineman, telephone communications, with field artillery in 
the Army during the Korean War, indicating that he laid wires 
right in front of the guns to record whenever the batteries 
were firing.  As a result, he was exposed to the artillery 
fire right in front of it and the noise was deafening.  He 
told his sergeant that he could not hear anything and was 
sent to the dispensary, where the Veteran was given 
medication for his ears and told to go back.  The Veteran 
added that, at the time of his discharge examination, he was 
told that he had a 20 percent loss in hearing; however, it 
appears that his service treatment records were destroyed in 
the 1973 fire at the National Personnel Records Center.  
Following service, he was a ranch hand for twelve years and 
then had a service station, with his only post-service noise 
exposure being "just cars."  The Veteran maintained that 
both hearing loss and ringing in his ears (tinnitus) started 
in service and continued after his discharge, worsening in 
later years.  His wife, who married the Veteran in 1993, 
testified that she had known him all her life and has noticed 
that he had been getting harder of hearing.  

In two statements, his nieces noted that the Veteran had no 
hearing problems when he was drafted during the Korean War 
and that, when he came home from service, his hearing was 
very noticeably bad and everyone had to raise their voices to 
get his attention.

The Board notes that the absence of service treatment records 
showing in-service evidence of hearing loss is not fatal to 
the claim for service connection.  See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  Competent evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of 38 C.F.R. § 3.385, as noted above), and a medically sound 
basis for attributing such disability to service, may serve 
as a basis for a grant of service connection for hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

First addressing the question of current disability, the 
Board notes that the Veteran underwent a VA examination in 
November 1984 which reflected a diagnosis of hearing loss; 
however, the audiogram test results are not in the claims 
file.  A December 1985 VA audiogram showed bilateral high 
frequency loss at 3000 and 4000 Hertz.  Pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
65
100
LEFT
5
5
5
65
85

The Veteran's speech recognition score using the Maryland CNC 
Word List was 100 percent in the right ear and 94 percent in 
the left ear.  The diagnosis was hearing in both ears was 
abnormal by VA definition; both show severe sensorineural 
loss at 4000 Hertz.  

A June 1986 VA examination reflects diagnosis of hearing 
loss.  An audiogram showed pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
70
85
LEFT
10
10
15
70
80

The Veteran's speech recognition score using the Maryland CNC 
Word List was 92 percent in the right ear and 90 percent in 
the left ear.  The diagnosis was hearing in both ears was 
abnormal by VA definition; both show severe sensorineural 
loss at 4000 Hertz.  

During a September 2006 VA examination, the Veteran reported 
that he could not hear and had trouble with words; in 
particular he had difficulty among people talking or in 
surrounding noise.  He provided a history of noise exposure 
during military service from performing telephone wire repair 
with nearby artillery firing and post-service occupational 
noise exposure due to running service stations and a variety 
of self-employed endeavors (for example, as a pump mechanic).  
The Veteran reported that recreational noise exposure was not 
"out of the ordinary."  He denied a family history of 
hearing loss and reported that he received medication for 
unspecified ear problems while in the military.  The VA 
examiner stated that the Veteran reported recurrent tinnitus 
with onset approximately 10 years ago.  This examiner also 
indicated that the claims file only contained one previous 
audiological examination dated in June 1986 that showed 
normal thresholds through 2000 Hertz with severe 
sensorineural hearing loss at 3000 and 4000 Hertz, 
bilaterally.  An audiogram showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
75
90
LEFT
35
35
40
75
95

The Veteran's speech recognition scores using the Maryland 
CNC Word List were too unreliable to score.  The test results 
showed mild sensorineural hearing loss through 2000 Hertz 
with severe loss at 3000 Hertz and profound loss at 4000 
Hertz, in both ears.  The VA audiologist opined that the 
Veteran's tinnitus was not caused by or related to noise 
exposure during military service as it began four decades 
after military service and that the Veteran's hearing loss 
was less likely as not caused by or the result of noise 
exposure during military service based on the Veteran's 
extensive post-military noise exposure history.

During an October 2006 private audiological evaluation, the 
Veteran gave a history of having served in the Army during 
the Korean War between 1952 and 1954.  He was in 
communications and he reported that he was exposed to a 
significant amount of artillery noise for two years.  One 
time he had such a bad hearing problem that he was seen in 
the dispensary and they told him it eventually would get 
better.  The Veteran had a lot of ringing at that time and it 
eventually got better too.  He thought he might have some 
loss of hearing even though the Veteran did not pay too much 
attention at that time.  For the last several years, after 
the military, the Veteran came back to New Mexico and lived 
in Deming where he had no significant exposure to loud noises 
and did a little bit of ranching and private business, where 
he had no exposure to any firearms or machinery noise.  
Otological examination showed normal ear canals and tympanic 
membranes on both sides.  Tuning fork testing showed positive 
Rinne.  Audiometric evaluation showed severe sensorineural 
hearing loss very prominent high frequency around 4000 and 
6000 Hertz, indicating loss probably induced by noise trauma 
superimposing presbycusis.  His speech discrimination scores 
were very prominent in both ears.  In the otolaryngologist's 
clinical judgment, the Veteran's hearing loss was most likely 
caused by noise exposure during the early service in the 
Korean War where he was exposed to a significant amount of 
artillery noise superimposing presbycusis.  An audiogram 
showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
85
95
105
LEFT
70
70
85
95
105

Speech discrimination testing revealed very poor speech 
recognition abilities bilaterally at comfortable presentation 
levels in quiet.

Audiometric testing results clearly establish hearing loss 
disability in each ear as defined in 38 C.F.R. § 3.385 and 
the September 2006 VA and October 2006 private evaluations 
establish the presence of tinnitus.  The question remains, 
however, as to whether there exists a medical nexus between 
such bilateral hearing loss and tinnitus and service.

In this appeal, the Veteran has alleged that he had in-
service noise exposure, the "injury" to which his 
disabilities relate.  While his service treatment records are 
unavailable for review, the Board notes that the Veteran's 
service personnel records confirm that he served with the 
44th Field Artillery Battalion.

Moreover, lay statements may be competent to support a claim 
as to lay-observable events or lay-observable disability or 
symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Indeed, a lay person is generally capable of 
reporting that he or she is unable to hear.  In Charles v. 
Principi, 16 Vet. App. 370 (2002), the Court determined that 
tinnitus is the type of disorder associated with symptoms 
capable of lay observation.  Also, in Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007), the United States Court of 
Appeals for the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a lay 
person is competent to identify the medical condition, (2) 
the lay person is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  

Considering the circumstances of the Veteran's service, he 
was likely exposed to some, and possibly significant, noise 
exposure in service from the firing of weapons.  In addition, 
the Veteran is competent to assert the occurrence of in-
service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Similarly, a lay person is competent to 
report that a Veteran appeared to have hearing difficulties.  
Therefore, the Board finds that Veteran's statements and 
those of his wife and nieces are competent and credible with 
respect to the Veteran having been exposed to noise in the 
military and having ringing in his ears and hearing problems 
in service which continued after service.  Thus, although 
there is no objective evidence to support a specific incident 
of acoustic trauma in service, the Board accepts the 
Veteran's assertions of in-service noise exposure and 
chronicity of symptoms as credible.  

The Board also finds that the record presents an objective 
basis for attributing the Veteran's current hearing loss and 
tinnitus to service.  For service connection, in-service 
noise exposure need not be the only source of acoustic 
trauma; it must only be a contributing source.  

The Board acknowledges that the September 2006 VA examiner, 
an audiologist, opined that the Veteran's symptoms of 
tinnitus first began more than four decades after military 
service and that the Veteran's hearing loss was less likely 
as not caused by or the result of noise exposure during 
military service based on the Veteran's extensive post-
military noise exposure history.  However, in this case, the 
Board accords greater probative weight to the opinion given 
by the October 2006 private physician, who is a specialist in 
otolargynology.  Neither the September 2006 VA examiner nor 
the October 2006 private physician had any service treatment 
records to review.  In Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 304 (2008), the Court held that the Board may not 
prefer a VA medical opinion over a private medical opinion 
solely because the VA examiner reviewed the claims file.  
Here, although the VA examiner did review the claims file, he 
appears to have performed only a cursory review as he noted 
that there was only one previous audiological examination 
dated in June 1986, when there was another one dated in 
December 1985.  Moreover, it also appears that the VA 
examiner misquoted or misrepresented the Veteran's prior 
medical history, as the Veteran testified that his tinnitus 
first began in service not more than 40 years later and that 
any post-service noise exposure was not extensive.  
Therefore, the most probative opinion of record linking the 
Veteran's hearing loss to in-service noise exposure was 
provided by a private specialist in October 2006, who did not 
review the Veteran's claim file, but who did opine that, in 
his clinical judgment, the Veteran's hearing loss was most 
likely caused by noise exposure during the early service in 
the Korean War where he was exposed to a significant amount 
of artillery noise superimposing presbycusis.  In light of 
his opinion, the Board finds that the Veteran's bilateral 
hearing loss and tinnitus are most likely related to active 
duty in the Army, as the Veteran's exposure to noise exposure 
was likely when he was stationed with an field artillery 
battalion during the Korean War and he is competent to 
describe his symptoms and conditions of service.

Considering the totality of the evidence, to include the 
Veteran's credible assertions of in-service noise exposure 
and that he experienced hearing loss and tinnitus during 
service and since service, the nature of the disabilities, 
and affording him the benefit of the doubt on the question of 
in-service injury and medical nexus, the Board concludes that 
the criteria for service connection for bilateral hearing 
loss and tinnitus are met.














(CONTINUED ON NEXT PAGE)

ORDER

As new and material evidence sufficient to reopen a claim for 
service connection for bilateral hearing loss has been 
received, to this limited extent, the appeal is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


